ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Relator has now furnished this Court with satisfactory proof that he has served the Brazos County sentence.
His contention that the Harris County conviction is void is based upon the claim that no evidence was introduced to sustain his plea of guilty before the court as is required by Article 12, V.A.C.C.P.
A review of the evidence introduced at the hearing on the writ of habeas corpus reveals that at the time of entry of the plea of guilty to an indictment charging the relator with possession of morphine the appellant in person and his counsel waived the presence of witnesses and agreed that the testimony taken at the examining trial might be introduced.
*89Officer Cook’s testimony was so introduced and reveals that, in company with other officers and armed with a search warrant, he searched the appellant’s apartment and there found certain tablets which he turned over to the city chemist for analysis.
Lee Ward testified that he represented the state at the time the relator entered his plea of guilty and that there was a stipulation in which relator joined to the effect that if chemist McDonald were present he would testify that he received certain items from officer Cook in connection with relator’s case and that among them he found “nine tablets a narcotic drug to wit morphine.”
Relator, in his cross-examination of Ward, sought to show that he was basing his stipulation on a report from McDonald which showed that the tablets were found to be apomorphine which is not covered by our narcotics statutes. This proof would have been proper at the time of the trial itself but does not support the contention that no evidence was in fact introduced. This is a collateral attack upon the judgment, and our task is to determine if, in fact, the Harris County conviction is void because no evidence was introduced at the time to support relator’s plea of guilty.
The evidence introduced at the habeas corpus hearing does not support the contention that no evidence was introduced to support the plea of guilty, and the relief prayed for is denied.